Exhibit 10.1

 

Master Retailer Agreement

 

This Master Retailer Agreement (this “Agreement”) is made effective as of
January 1, 2014 (the “Effective Date”), by and between Tempur-Pedic North
America, LLC, a Delaware limited liability company (“Vendor”), and Mattress
Firm, Inc., a Delaware corporation (“Retailer”).

 

WHEREAS, Retailer is engaged in the retail sale of mattresses, bedding and
related products through physical store locations and online (the “Business”);
and

 

WHEREAS, Retailer desires to sell and offer for sale one or more products
manufactured by or for Vendor and purchased directly by Retailer from Vendor
(collectively, the “Products”) in the operation of the Business;

 

In consideration of the mutual covenants and promises of the parties set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.              Authorized Retailer.  Subject to the terms and conditions of
this Agreement and Retailer’s compliance with Vendor’s Advertising, Website and
Digital Marketing Requirements, that document titled “Retailer Agreement
Amendment A, Retail Selling on the Internet” and the Tempur-Pedic® Brand
Standards Manual, as may be revised by Vendor from time to time and which are
incorporated herein by reference, Vendor hereby appoints Retailer, and Retailer
hereby accepts such appointment, as a non-exclusive authorized retailer of the
Products for the term of this Agreement.

 

2.              Business Development Programs.  From time to time during the
term of this Agreement, Vendor may agree to establish certain business
development programs available to authorized retailers on an annual basis,
including Retailer (each, a “Business Development Program”).  Vendor anticipates
that these programs may be available in the future, although the terms of such
programs may change over time in form and scope, or be eliminated depending on
internal and external factors.  Participation in any such program is subject to
Retailer’s compliance with the terms and conditions of this Agreement.

 

3.              Products.

 

a.              From time to time during the term of this Agreement, Retailer
may sell or offer for sale one or more of the Products at one or more physical
store locations operated by Retailer or one or more websites operated by
Retailer.  Retailer has no obligation to sell any specified amount of the
Products nor any obligation to offer the Products for sale in any particular
store operated by Retailer.

b.              Retailer and Vendor shall mutually agree upon the Products
available for sale through Retailer from time to time hereunder.  Retailer shall
have the right to reject for any reason any Product line proposed to be offered.

 

1

--------------------------------------------------------------------------------


 

c.               In any store offering Products for sale, Retailer agrees to
purchase and display a sufficient number of models to provide consumers the
opportunity to see and feel the differences between Vendor’s models and
collections.

 

d.              Vendor recommends that Retailer carry at all times at least nine
(9) mattress sets, two (2) with TEMPUR® Advanced Ergo SystemTM bases, one
(1) with a TEMPUR® Ergo SystemTM base and no less than seven (7) pillow styles;
provided however, Retailer shall not be required to maintain a minimum inventory
of Tempur-Pedic® products.

 

e.               Retailer must display and sell Tempur-Pedic® mattresses only
with Tempur-Pedic® foundations and adjustable bed bases, and not with other
manufacturers’ foundations and/or adjustable bed bases.

 

f.                Retailer shall utilize the most current displays and POS
materials provided by Vendor which, except as specified herein or in any
Business Development Program, remain the property of Vendor.

 

g.               Retailer will not use any Tempur-Pedic®-specific displays
provided by Vendor in conjunction with the sale of any products other than
Tempur-Pedic® products.

 

h.              From time to time, Retailer and Vendor may, but are not
required, to develop and identify Products that may be sold exclusively through
Retailer and not available for retail sale to through any other person or
entity, including Vendor or other authorized retailers of Vendor.

 

i.                  Vendor reserves the right: (i) to change the design of or
modify any Product; (ii) to discontinue any Product; and (iii) to add new and
additional products to its product lines, which products shall constitute
Products for purposes of this Agreement.  Notwithstanding the foregoing, without
prior written notice to Retailer, Vendor shall not modify any Product, including
its contents, if such modification would render false or inaccurate any product
description of such Product provided to Retailer or any of Retailer’s consumers.

 

4.              Customers.  Retailer will not sell or ship Products to any
person or entity other than retail consumers (end-users of the product);
provided that the foregoing shall not prohibit Retailer from selling or shipping
Products to hospitals, charities, shelters or government entities or
participating in government programs, but Retailer agrees to defend, indemnify
and hold harmless Vendor from any claims related to any sale or shipment to any
entities other than retail customers, and Retailer shall be solely responsible
for complying with all state, local or federal laws applicable to such shipments
and programs.  Furthermore, Retailer shall not sell any Products for delivery
outside the United States of America.

 

5.              Pricing.  Retailer shall purchase the Products from Vendor at
prices agreed to by Retailer and Vendor in writing from time to time, and, in
accordance with the then current billing and credit practices between the
parties, shall pay Vendor for all Products it purchases from Vendor on such
terms and conditions specified by Vendor’s terms of sale applicable to such
transaction.  Vendor may at any time apply and offset any and all amounts which
are due and owing to Retailer against any financial obligations of

 

2

--------------------------------------------------------------------------------


 

Retailer to Vendor and Retailer may at any time apply and offset any and all
amounts which are due and owing to Vendor against any financial obligations of
Vendor to Retailer.

 

6.              Order Processing.  As needed from time to time, Retailer shall
order Products from Vendor by delivering written notice to Vendor specifying
(i) the type and quantity of Products ordered, (ii) the location(s) to which
such Products shall be delivered and (iii) the requested date(s) of delivery of
such Products (such notice is referred to as a “Product Order”).  Vendor shall
deliver Products as directed in the Product Order and shall be responsible for
arranging shipment of such Products unless otherwise requested by Retailer. 
Risk and title of Products shall pass to Retailer FOB shipping point, subject to
Section 14 of this Agreement.  Vendor shall deliver Products within a designated
period of time after the Product Order placement unless otherwise agreed by
Retailer in writing.

 

7.              Payment Terms.  Vendor shall invoice Retailer within five days
after shipment of Products purchased by Retailer.  Retailer shall pay the amount
set forth on such invoice, unless disputed in good faith, within 30 days after
receipt thereof. The parties acknowledge that the payment terms are “net 30
days”.

 

8.              Term; Termination.

 

a.              This Agreement will commence on the Effective Date and continue
until terminated by either party in accordance with this Section 8.  Sections 8,
14, 15, 19, 20, 21, 22, and 24-32 shall survive any termination of this
Agreement.

b.              Except as otherwise prohibited by applicable law, this Agreement
is terminable at the will of either party at any time, with or without breach,
default or cause, upon written notice.

c.               Upon termination:

 

i.                  Retailer shall promptly pay to Vendor all sums due and
payable for the Products purchased by Retailer prior to the date of termination,
as such amount may be offset by any outstanding merchandise credit memorandum;

ii.               Vendor shall remit to Retailer the balance of any merchandise
credit memorandum in immediately available funds within 30 days of the date of
termination;

iii.            Retailer shall promptly cease and desist use of all
Tempur-Pedic® trademarks, tradenames, images, promotional materials and shall
cease and desist holding itself out in any way as an authorized
Tempur-Pedic® retailer, provided that, unless Vendor repurchases Retailer’s
inventory of the Products (including floor samples) at fair value as specified
in clause (iv) below, Retailer shall have the right to sell such Products and,
solely in connection with the sale of such Products, use the applicable model

 

3

--------------------------------------------------------------------------------


 

name, and brand name, which may contain intellectual property of Vendor; and

iv.           Vendor may, at its sole discretion and on such reasonable terms as
it may specify, repurchase some or all of Retailer’s Tempur-Pedic® inventory at
fair value. In the event Vendor exercises its option to repurchase any or all of
Retailer’s inventory, Retailer shall cooperate fully in tendering such inventory
to Vendor at the time and in the manner specified by Vendor. To the extent that
any such inventory is old, discontinued, damaged or otherwise not in salable
condition as new product, Vendor shall have the option to purchase such product
at a reasonable discount as mutually agreed upon by the parties, provided,
however, that if the parties are unable to agree, then such amount will be
determined in accordance with Vendor’s then current practices.  Retailer shall
have no right to seek compensation for lost profits or other damages as a result
of termination.

 

d.              Notwithstanding Section 8.c.iii, Retailer shall have the right
at any time and from time to time after the termination of this Agreement to
sell Products that are returned to Retailer and, solely in connection with the
sale of such Products, use the applicable model name and brand name, which may
contain intellectual property of Vendor.

 

9.              Subsidies /Integrated Advertising Allowance.

 

a.              Any Subsidies/Integrated Advertising Allowances which may be
agreed to by the parties from time to time shall be set forth in a Business
Development Program document.

 

10.       This Section intentionally omitted by the parties.

 

11.       This Section intentionally omitted by the parties.

 

12.       Floor Sample Discounts.  Retailer may purchase Products to be used as
floor samples at discounts off of the Prices (the “Discounted Prices”), as
mutually agreed by the parties from time to time.  All replacement Products
ordered for use as floor samples shall also be purchased at such Discounted
Prices; provided that Retailer may not replace any such floor sample more than
once during a calendar year at the Discounted Price.  Notwithstanding the
foregoing, Vendor may from time to time determine that the floor samples on
Retailer’s retail floors should be changed more frequently, in which case the
Discounted Prices will apply to such additional replacement samples.  Retailer
shall specify in the Product Order for such Products that such Products will be
used as floor samples.

 

13.       Volume Rebate Funds.  Accrual and payment of volume rebate funds, if
any, shall be governed by the terms set forth in an applicable Business
Development Program.

 

4

--------------------------------------------------------------------------------


 

14.       Warranty; Return Allowance.

 

a.              The only warranties applicable to Tempur-Pedic® products are
those written, limited warranties issued by Vendor to consumers, as may be
revised from time to time. Except for its express limited obligations under
those written warranties, Vendor assumes no other obligation or liability in
connection with the sale of any Tempur-Pedic® product by Retailer. Retailer is
not authorized to make any warranty to customers beyond or in addition to the
terms of Vendor’s written warranties. Retailer shall deliver a copy of Vendor’s
applicable written warranty to each purchaser of a Tempur-Pedic® product at the
time of delivery. ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND/OR FITNESS FOR PARTICULAR
PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED.

b.              Vendor hereby warrants to Retailer that all Products purchased
by Retailer, whether for use as floor samples, for resale or otherwise, from
Vendor shall comply with Vendor’s specifications for such Product.  This
warranty is in addition to any standard product warranty offered by Vendor to
its customers.

c.               Vendor shall provide credit to Retailer in a mutually agreed
upon amount, which shall be the limit of Vendor’s responsibility for such
defective or returned Products except as set forth in Section 14(e).  Retailer
shall be responsible for either issuing a refund to the customer or making a
Product replacement otherwise agreed upon by Retailer and such customer.  The
credit shall be issued in accordance with Vendor’s return policies.  Vendor has
the right to pick up or take back any defective or returned Products unless it
instructs Retailer to otherwise dispose of such Products.

d.              Retailer has the right to reject defective Products or
misdeliveries (including in respect of floor samples) at the point of receipt,
and such returns will be taken back by Vendor.  Serial failures and company
recalls will be excluded from any Return incentive program included in a
Business Development Program if agreed upon by the parties, and such Products
shall accepted for return by Vendor.  In the case of Products rejected at the
point of receipt or returned in connection with serial failures or company
recalls, Retailer shall receive a merchandise credit memorandum in an amount
equal to 100% of the Price paid by Retailer for such returned Products.

e.               Retailer has the right to immediately discontinue offering any
Product for sale if the rate of return for such Product equals or exceeds an
agreed upon percentage following an agreed upon period of time. In such event,
Vendor shall take back, at cost plus delivery charges, all inventory of such
Product held by Retailer, including floor samples.

f.                In the event that Retailer reasonably determines Products fail
to conform to Vendor’s limited written warranty or Vendor’s warranty specified
in Section 14.b, Retailer shall notify Vendor in writing of such defects or
failures.  Promptly following such written notice, Vendor shall take back, at
Vendor’s expense, all Products of the same line as the defective or
non-conforming Products that

 

5

--------------------------------------------------------------------------------


 

remain in Retailer’s inventory, and Retailer shall not be obligated to take any
further delivery of such Product line.

 

15.       Brand Standards; Minimum Advertised Price.

 

a.              By Retailer’s execution of this Agreement, receipt of email
confirmation, ordering and/or by purchasing Tempur-Pedic® products, Retailer
agrees to abide by this Agreement, the Advertising, Website and Digital
Marketing Requirements and the Tempur-Pedic® Brand Standards Manual,
incorporated herein by reference, as may be revised by Vendor from time to time.

b.              Retailer will keep all displayed floor samples well-maintained
and clean.

c.               Retailer will use the most current displays and point-of-sale
materials provided by Vendor.

d.              Retailer acknowledges that Vendor has a Unilateral Pricing
Policy in place, and, Vendor has provided Retailer with a current copy of such
Policy, and undertakes to provide Retailer an updated copy of such Unilateral
Pricing Policy if it is revised in the future.

 

16.       Product Details; Trademark License.

 

In connection with Products purchased from Vendor during the term of this
Agreement:

 

a.              For each Product, Vendor shall provide to Retailer a full
description of the features and benefits of each such Product, a complete list
of such Product’s specifications and a picture for display of such Product. 
Retailer shall incorporate such descriptions and pictures on the website(s) in
connection with each Product offered online and, as applicable, into any print
advertisement. Retailer shall not materially alter any such description without
Vendor’s prior written consent.

b.              Vendor may, from time to time, reasonably request changes or
revisions to a website or any pages of a website that is controlled by Retailer
and which references, depicts or describes the Products or Retailer’s
relationship to Vendor, which requested changes or revisions shall be considered
by Retailer in good faith and, unless unreasonable, incorporated promptly in the
applicable website.

c.               Vendor hereby grants to Retailer a non-exclusive, royalty-free
license to use such descriptions and pictures in connection with the authorized
sale and promotion of Products during the term of this Agreement.  Additionally,
Vendor grants to Retailer a non-exclusive, royalty-free license to use Vendor’s
trademarks, trade names, images and Vendor-provided promotional materials in
connection with the authorized sale and promotion of Products during the term of
this Agreement and, in the limited capacity specified in Section 8.d., from time
to time.

 

6

--------------------------------------------------------------------------------


 

17.       Store Support.  From time to time, at Vendor’s cost, Vendor may
provide Retailer with the store support identified in an applicable Business
Development Program.

 

18.       Training.  Vendor shall provide Product training to Retailer’s sales
associates prior to the roll-out of any new Products, as well as from time to
time, as reasonably requested by Retailer.

 

19.       Indemnification.

 

a.              Vendor shall indemnify and hold harmless Retailer and its
officers, directors, shareholders, members, partners and employees from and
against any and all claims, actions, proceedings, judgments and other
liabilities and expenses (including reasonable attorneys’ fees and costs) of any
nature arising out of or relating to:

 

i.                  the authorized use by Retailer of Vendor’s trademarks, trade
names, images and Vendor-provided promotional materials in connection with the
authorized sale and promotion of Products;

ii.               any claims of infringement of a third party’s intellectual
property rights by Products or technology or materials contained therein;

iii.            the use of promotional materials and other information provided
by Vendor, including in training sessions;

iv.           any material breach of this Agreement by Vendor; or

v.              Product liability claims.

 

Retailer will notify Vendor as soon as practicable of any claim brought against
Retailer.  If Retailer declines Vendor’s tender of a reasonably competent
defense and Retailer elects to proceed with its own counsel, Retailer shall be
responsible for its own costs of defense, including costs and attorney’s fees.

 

b.              Retailer shall indemnify and hold harmless Vendor and its
officers, directors, shareholders, members, partners and employees from and
against any and all claims, actions, proceedings, judgments and other
liabilities and expenses (including reasonable attorneys’ fees and costs) of any
nature arising out of or relating to:

 

i.                  Retailer’s unauthorized use of Vendor’s trademarks, trade
names, images and Vendor-provided promotional materials in connection with the
authorized sale and promotion of Products;

ii.               negligent acts or omissions by Retailer, its employees,
subcontractors and/or representatives relating to the Products including,
without limitation, the marketing and sale, handling, display, storage or
delivery thereof; and/or

iii.            customer warranty claims for comfort exchanges; or

iv.           negligent acts or omissions including those resulting in a breach
of any material or essential provision of this Agreement by Retailer.

 

Vendor will notify Retailer as soon as practicable of any claim brought against
Vendor.  If Vendor declines Retailer’s tender of a reasonably competent defense
and Vendor

 

7

--------------------------------------------------------------------------------


 

elects to proceed with its own counsel, Vendor shall be responsible for its own
costs of defense, including costs and attorney’s fees.

 

20.       Expenses.  Except as otherwise expressly agreed herein, each party
will each bear their own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

21.       Relationship of the Parties.  Vendor and Retailer are independent
contractors and neither shall represent itself as having any power to bind the
other or to assume or to create any obligation or responsibility, express or
implied, on behalf of the other party to this agreement. Nothing contained in
this Agreement shall be deemed to establish a relationship of principal and
agent between Vendor and Retailer, nor any of their agents or employees for any
purpose whatsoever. This Agreement shall not be construed as constituting Vendor
and Retailer as partners, or to create any other form of legal association or
arrangement which would impose liability upon one party for the act or failure
to act of any other party.

 

22.       Certain Undertakings.

 

a.              Retailer is not an agent, franchisee or partner of Vendor and
agrees not to hold itself out as such.  Retailer further agrees that it will not
lead the public or its customers to conclude through its acts, omissions, store
décor, employee uniforms, use of the Tempur-Pedic® products, trade dress or
trademarks, etc., that Retailer is affiliated with or is, in fact, Vendor or
that its retail locations are owned by Vendor. Retailer has not received or paid
any fee for the right to become an authorized Tempur-Pedic® Retailer. Although
Vendor may, on occasion, refer to retailers in the spirit of cooperation as its
“retail partners,” Retailer acknowledges it has no legal partnership or
fiduciary relationship with Vendor.

b.              In the event Retailer closes a store or stores, it will
immediately remove all interior/exterior Tempur-Pedic® signage, point of
purchase materials and any other Tempur-Pedic® trade dress or trademarks from
the closed stores.

c.               Retailer will not issue a press release regarding or referring
to Vendor or its relationship with Vendor without Vendor’s consent and prior
review and input.

d.

 

23.       Representations and Warranties.  Each party hereby represents and
warrants to the other party as follows:

 

a.              Such party is duly organized, validly exists and is in good
standing under the laws of its jurisdiction of organization.

b.              Such party is authorized to execute and perform this Agreement
and any applicable Business Development Program established hereunder from time
to time.

 

8

--------------------------------------------------------------------------------


 

c.               Such party has had the opportunity to retain independent
counsel regarding its obligations and commitments hereunder.

d.              The performance of this Agreement or any Business Development
Program established hereunder by such party will not conflict with or violate
any material agreement, arrangement or commitment, whether written or oral, with
any third party.

 

24.       Confidentiality.  During the term of this Agreement and for a period
of five years after its expiration or termination, each party agrees to keep
confidential and not to use or to disclose to any third party the terms of this
Agreement and any Business Development Program established hereunder, any sales
information, documents, files, trademarks, contracts, drawings, data, computer
programs, specifications, processes, designs, formulas, techniques, methods,
creative ideas, inventions, confidential information, proprietary information
and trade secrets concerning the products or services of the other party, and
any other information which if not otherwise described above, is of such a
nature that a reasonable person would believe it to be confidential. 
Notwithstanding the foregoing, a party may disclose confidential information to
the extent required by applicable law, securities regulation or subpoena.

 

25.       Non-Solicitation.  Each party hereby covenants and agrees that during
the term of this Agreement, and for a period of one year thereafter, the parties
shall not directly or indirectly solicit, hire or otherwise retain or engage,
whether as an employee, independent contractor or otherwise, any employee or
other personnel of the other party without first gaining permission from the
other party. If either party hires an employee from the other, the hiring party
shall pay a fee of $10,000 to the other party.  Provided, however, this
prohibition shall not apply to any offers of employment which result from a
general solicitation for employment, including without limitation, through the
Internet, newspapers, magazines and radio.

 

26.       Notices.  All notices and other communications under this Agreement
must be delivered in writing and shall be deemed to have been given when
(i) delivered by hand or (ii) one (1) day after deposit thereof for overnight
delivery with a nationally recognized overnight delivery service (receipt
requested) to the appropriate address as set forth below (or to such other
address as a party may designate by notice to the other parties):

 

Retailer:                                                  Mattress Firm, Inc.

5815 Gulf Freeway

Houston, Texas 77023

 

Vendor:                                                    Tempur-Pedic North
America LLC

1000 Tempur Way

Lexington, KY  40511

 

9

--------------------------------------------------------------------------------


 

27.       Governing Law.  This Agreement shall be governed by the laws of the
state of Delaware without giving effect to the conflicts of laws principles
thereof.  Any and all disputes between Retailer and Vendor arising out of or
relating to this Agreement, excluding any claim alleging misuse, passing off,
misappropriation, or infringement of any trade name, trade mark or other
intellectual property or for breach of confidentiality, will first be submitted
to mediation for resolution prior to filing a lawsuit.  Any other dispute (or
disputes continuing after good faith efforts at mediation) shall be litigated in
the state or federal courts located in the State of Texas to whose exclusive
jurisdiction the parties hereby consent. For purposes of establishing
jurisdiction in Texas under this Agreement, each party hereby waives, to the
fullest extent permitted by applicable law, any claim that:  (i) it is not
personally subject to the jurisdiction of such court; (ii) it is immune from any
legal process with respect to it or its property; and (iii) any such suit,
action or proceeding is brought in an inconvenient forum.

 

28.       Amendment; Assignment.  Except as expressly set forth herein, this
Agreement may be amended or modified only by written agreement signed by both
parties.  Neither party may assign this Agreement without the prior written
consent of the other party, except that either party may assign this Agreement
to an affiliate without the other party’s prior written consent.  The merger or
change of control of either party shall not constitute an assignment of this
Agreement to the surviving entity or successor in violation of this Section 28.

 

29.       Counterparts.  This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together shall constitute one and
the same agreement. This Agreement may be executed or delivered by electronic or
facsimile means, and electronic or facsimile copies of executed signature
pages shall be binding as originals.

 

30.       Waiver.  No waiver of any term or condition of this Agreement shall be
effective or binding unless such waiver is in writing and is signed by the
waiving party, nor shall this Agreement be changed, modified, discharged or
terminated other than in accordance with its terms, in whole or in part, except
by a writing signed by both parties. Waiver by any party of any term, provision
or condition of this Agreement shall not be construed to be a waiver of any
other term, provision or condition nor shall such waiver be deemed a subsequent
waiver of the same term, provision or condition.

 

31.       Severability.  The provisions of this Agreement are fully severable
and the invalidity or unenforceability of any provision of this Agreement shall
in no way affect the validity or enforceability of any other provision hereof.

 

32.       Entire Agreement.  This Agreement, any applicable Business Development
Program(s) then in effect, if any, and any other policies or terms and
conditions referenced in any such document constitute the entire agreement
between the parties and sets forth all of the representations, warranties,
promises, covenants, agreements, conditions, and

 

10

--------------------------------------------------------------------------------


 

undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
including, without limitation, that certain Retailer Agreement dated March 5,
2012 between the parties.

 

[Remainder of Page Intentionally Left Blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

 

Tempur-Pedic North America, LLC

 

Mattress Firm, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Anderson

 

By:

/s/ Craig McAndrews

Name:

Richard Anderson

 

Name:

Craig McAndrews

Title:

President

 

Title:

EVP of Merchandising

Date:

November 18, 2014

 

Date:

November 24, 2014

 

12

--------------------------------------------------------------------------------